t c summary opinion united_states tax_court reginald james smith petitioner v commissioner of internal revenue respondent docket no 8241-06s filed date reginald james smith pro_se catherine g chang for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure respondent also determined an accuracy-related_penalty in accordance with sec_6662 in the amount of dollar_figure for after concessions the issues for decision are whether a settlement payment received by petitioner is excludable from gross_income under sec_104 and whether petitioner is liable under sec_6662 for an accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time of the filing of the petition petitioner resided in oakland california petitioner worked as a warehouse employee at onyx environmental services hereinafter onyx from date through date when he was terminated on date petitioner and another individual filed a complaint for respondent concedes that petitioner is not liable for self-employment_tax additionally respondent introduced a form_4340 certificate of assessments payments and other specified matters showing an assessment of tax on date months after petitioner timely filed a petition with this court respondent was uncertain as to the basis for the assessment we presume that respondent has abated or will abate the assessment and will make no further assessments until the decision of the court is final see sec_6213 damages for sexual and racial harassment failure to take reasonable steps to prevent and correct harassment and retaliation against onyx and petitioner’s former supervisor in the superior court of the state of california county of contra costa in his suit against onyx petitioner stated a prayer for relief for compensatory_damages mental and emotional distress damages punitive_damages interest attorney’s fees and costs of suit incurred in date petitioner reached a settlement agreement with onyx and petitioner’s former supervisor with respect to the suit he filed on date pursuant to the settlement agreement onyx paid petitioner dollar_figure in petitioner timely filed his federal_income_tax return but he did not report the amount received from the settlement on the return respondent determined that dollar_figure was includable in petitioner’s gross_income and issued a notice_of_deficiency to petitioner on date discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 the 81-cent difference between the amount_paid and listed in the notice_of_deficiency is presumably due to rounding by respondent pursuant to sec_7491 the burden_of_proof as to factual matters shifts to respondent under certain circumstances because the facts are not in dispute we decide this case without regard to the burden_of_proof i taxability of payment petitioner received a taxpayer’s gross_income includes all income from whatever source derived unless excluded by a specific provision of the internal_revenue_code sec_61 gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_104 to qualify for this exclusion the taxpayer must demonstrate the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the damages were received on account of personal physical injuries or physical sickness 515_us_323 allum v commissioner tcmemo_2005_177 affd aftr 2d ustc par 9th cir the terms physical injury and physical sickness do not include emotional distress except to the extent of damages not in excess of the amount_paid for medical_care attributable to emotional distress sec_104 see also prasil v commissioner tcmemo_2003_100 when damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 504_us_229 prasil v commissioner supra the determination of the nature of the claim is a factual inquiry and is generally made by reference to the settlement agreement 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir if the settlement agreement lacks express language stating what the settlement amount was paid to settle we look to the intent of the payor based on all the facts and circumstances of the case including the complaint that was filed and the details surrounding the litigation 349_f2d_610 10th cir affg tcmemo_1964_33 allum v commissioner supra here the settlement agreement provides that onyx will pay petitioner dollar_figure in exchange for petitioner’s release and discharge of all claims against onyx the settlement agreement does not mention any physical injury or sickness it refers generally to all issues and claims surrounding petitioner’s employment at onyx and releases onyx from all claims rights demands actions obligations and causes of action of any and every kind known or unknown by petitioner looking beyond the settlement agreement we likewise find no indication that onyx intended the dollar_figure to compensate petitioner for physical injury as mentioned supra the complaint that petitioner filed in state court alleges sexual and racial harassment failure to take reasonable steps to prevent and correct harassment and retaliation and the prayer for relief requests compensatory_damages mental and emotional distress damages punitive_damages interest attorney’s fees and costs incurred the complaint says nothing about physical injury or physical sickness sustained by petitioner there is nothing in the record linking the settlement proceeds to any physical injury or sickness accordingly respondent’s determination on this issue is sustained based on our resolution of this issue we do not address whether the underlying cause of the state court action was based upon tort or tort type rights see allum v commissioner supra ii accuracy-related_penalty under sec_6662 sec_6662 provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 the term disregard includes any careless reckless or intentional disregard id the commissioner bears the burden of production with respect to the accuracy-related_penalty see sec_7491 116_tc_438 an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances on a case-by-case basis see stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability stubblefield v commissioner supra sec_1_6664-4 income_tax regs as discussed above petitioner worked for onyx as a warehouse employee stocking and keeping inventory after he was terminated in petitioner had difficulty finding a new job petitioner was evicted from his home and lived in his car for several months because he could not pay the rent and had no other place to stay petitioner also fell behind on paying bills and student loans although petitioner eventually found a new job it paid close to minimum wage and provided no health benefits petitioner sustained at least one injury from an accident while he was uninsured and he had to pay the related expenses out of pocket the record is unclear as to whether petitioner received the form 1099-misc miscellaneous income issued by onyx given the circumstances described herein it seems unlikely that petitioner would have appreciated the significance of the form 1099-misc even if he did receive it even though failure to receive a form 1099-misc does not necessarily constitute reasonable_cause for failure to report income see goode v commissioner tcmemo_2006_48 we find that petitioner’s termination from employment his eviction resulting in temporary homelessness his health issues and the technical nature of the law as to the exclusion of income under sec_104 are factors that weigh in his favor viewing all the facts and circumstances including the experience knowledge and education of the taxpayer we conclude that petitioner has demonstrated reasonable_cause for failing to the parties stipulated that petitioner received the settlement proceeds and that onyx issued a form 1099-misc which was submitted as an exhibit the record does not state that petitioner actually received the form 1099-misc report the settlement proceeds as income and that he acted in good_faith see sec_6664 accordingly he is not liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
